

Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is made on or about January 1,
2013, by and between Med One Oak, Inc. (“Company”), and Ivan Wood, Jr.
(“Executive”) (collectively, the “Parties” and individually “party”).
 
1. Employment Term; Duties and Responsibilities.
 
(a) Term.  Subject to the terms of this Agreement, Executive shall serve as the
Company’s Chief Executive Officer and President commencing upon the date of this
Agreement (“Commencement Date”) and continue for one year after the Commencement
Date (“Employment Term”), unless sooner terminated under Section 3 herein.
Thereafter, the Employment Term shall automatically extend for additional 1-year
periods unless sooner terminated under Section 3 herein.
 
(b) Duties.  Executive shall have all duties and responsibilities as are
customary for one in his position in the industry and such other duties and
responsibilities as may be assigned by the Board of Directors of the Company
(“Board”) consistent with this Agreement and with such duties and
responsibilities of Chief Executive Officer.  As Chief Executive Officer,
Executive shall report to the Board.  During the Employment Term, Executive
shall devote herself to a fulltime schedule of work on behalf of the Company and
shall use his best efforts to advance the Company’s business and
welfare.  Executive shall not perform any other employment or board activities
for direct or indirect remuneration without the prior written consent of the
Board.  Executive shall abide by all Company policies and procedures and in
accordance with Board directives.
 
2. Compensation and Benefits During the Employment Term.
 
(a) Base Salary.  Company shall pay Executive salary for his services at the
rate of $500,000.00 per year (the “Base Salary”), payable in regular
installments in accordance with Company’s usual payment practices for executive
officers.  Such Base Salary shall be subject to periodic review.
 
(b) Additional Monetary Compensation.  Additional monetary compensation to which
Executive may be entitled, if any, is more specifically detailed in Addendum A
to this Agreement.
 
(c) Benefits.  Executive shall have the same executive and employee benefits as
provided to other Company executive officers, subject to change or amendment at
Company’s sole discretion.
 
(d) Vacation.  Executive shall have vacation leave in accordance with Company’s
vacation policy applicable to Company executive officers.  Executive shall take
vacation at times when reasonably appropriate given his responsibilities and
Company’s needs and shall be reasonably available to Company during any such
vacation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) Reimbursement of Expenses.  Company will promptly reimburse Executive for
reasonable, substantiated business expenses she incurs performing his duties
consistent with Company policies.
 
3. Termination.
 
(a) Death.  The Employment Term and Executive's employment hereunder shall
terminate upon Executive's death.
 
(b) Disability. In the event Executive incurs a Disability for a continuous
period exceeding twelve (12) weeks, the Company may, at its election, terminate
the Employment Term and Executive's employment by giving Executive a notice of
termination as provided in Section 3(e). The term "Disability" as used in this
Agreement shall mean the inability of Executive to substantially perform his
duties under this Agreement, as a result of a physical or mental illness or
personal injury he has incurred, as determined by an independent physician
selected with the approval of the Company and Executive.
 
(c) Cause. The Company may terminate this Agreement and the Employment Term and
discharge Executive for Cause by giving Executive a notice of termination as
provided in Section 3(e). "Cause" shall mean:
 
(i) Executive’s breach of any material provision of this Agreement which breach
continues uncured for more than ten (10) days after written notice thereof is
given the Executive;
 
(ii) Executive’s misappropriation of funds or property of Company or its
affiliates;
 
(iii) Executive’s engagement in any act which might adversely affect the
interests of Company or any of its affiliates, including, without limitation,
fraud, dishonesty, commission of any act of moral turpitude, or conviction of or
indictment for any felony;
 
(iv) Executive’s failure to perform the duties assigned to him under this
Agreement which failure continues for more than ten (10) days after written
notice thereof is given to Executive; and
 
(v) Executive’s failure to comply with policies of Company or any of its
affiliates.
 
(d) Good Reason.  Executive may terminate his employment and the Employment Term
at any time for Good Reason by giving written notice as provided in Section
3(e), which shall set forth in reasonable detail the facts and circumstances
constituting Good Reason. “Good Reason” shall mean the occurrence of any of the
following during the Employment Term:
 
(i) without the consent of Executive, the Company materially reduces Executive’s
title, duties or responsibilities under Section 1(b) without the same being
corrected within thirty (30) days after being given written notice thereof;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii) the Company fails to pay any regular semi-monthly installment of Base
Salary to Executive and such failure to pay continues for a period of more than
30 days;
 
(iii) the Company reduces Executive’s Base Salary or the minimum amount of any
Bonus for which he is eligible pursuant to Section 2;
 
(iv) without the consent of Executive, the Company changes the geographic
location of the performance of Executive’s duties to a location outside the
Houston, Texas metropolitan area;
 
(v) the Company breaches Section 10 without the same being corrected within
thirty (30) days after being given written notice thereof; or
 
(vi) the refusal to assume this Agreement by any successor or assign of the
Company as provided in Section 11.
 
(e) Notice of Termination.  Any termination of this Agreement by the Company
(other than for Cause under Section 3(c)) or by Executive shall be communicated
in writing to the other party at least thirty (30) days before the date on which
such termination is proposed to take effect.  Any termination of this Agreement
by the Company for Cause under Section 3(c) shall be communicated in writing to
the Executive and such termination shall be effective immediately upon such
notice.  With respect to any termination of this Agreement by the Company for
Cause or by the Executive for Good Reason, such notice shall set forth in detail
the facts and circumstances alleged to provide a basis for such termination.
 
4. Payments Upon Termination.
 
(a) Death or Disability.  If Executive’s employment shall be terminated by
reason of death or Disability:
 
(i) the Company shall pay Executive’s estate or Executive the portion of the
Base Salary which would have been payable to Executive through the date his
employment is terminated; plus, any other amounts earned, accrued or owing as of
the date of death or Disability of Executive but not yet paid to Executive under
Section 2; and
 
(ii) all options and restricted stock awards granted to Executive under this
Agreement or otherwise shall be immediately and fully vested and exercisable;
and
 
(iii) all restrictions on restricted stock awarded to Executive under this
Agreement or otherwise shall be removed and the rights to such stock shall be
immediately vested.
 
Within three years following Executive’s termination of employment, Executive or
Executive’s estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be, shall be entitled to exercise all options
granted to him that are vested and exercisable pursuant to this Agreement or
otherwise and all such options not exercised within such three year period shall
be forfeited.  In the event of death or Disability of Executive prior to June
30, 2014, Executive’s estate, heirs, executors, administrators, or personal or
legal representatives, as the case may be, may not offer or sell any securities
covered hereby until June 30, 2014.  In the event of the death or Disability of
the Executive, then any payment due under this Section 4(a) shall be made to
Executive’s estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Cause and Voluntary Termination.  If Executive’s employment shall be
terminated for Cause or the Executive terminates his employment (other than for
Good Reason, death or Disability), then without waiving any rights or remedies
by reason thereof:
 
(i) the Company shall pay Executive his Base Salary and all amounts actually
earned, accrued or owing as of the date of termination but not yet paid to
Executive under Section 2 through the date of termination; and
 
(ii) Executive shall be entitled to exercise all options granted to him under
this Agreement or otherwise to the extent vested and exercisable at the date of
termination of Executive’s employment; and
 
(iii) except as otherwise provided in this subsection (b), the Company shall
have no further obligations to Executive under this Agreement.
 
Within three months following Executive’s termination of employment, Executive
or Executive’s estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be, shall be entitled to exercise all options
granted to him that are vested and exercisable pursuant to this Agreement or
otherwise and all such options not exercised within such three month period
shall be forfeited.  All options and restricted stock that are not vested and
exercisable pursuant to this Agreement or otherwise as of the date of
Executive’s termination of employment shall be forfeited.
 
(c) Other Than Cause.  If Executive’s employment is terminated by the Company
other than for Cause, Executive shall be entitled to the following:
 
(i) payment of an amount (which amount shall be payable one-half on the first
anniversary of the date of Executive’s termination and one-half on the second
annual anniversary of the date of Executive’s termination) equal to product of
(A) the Base Salary and Bonus paid to Executive under this Agreement during the
immediately preceding twelve month period ending on the date of termination of
employment, multiplied by (B) two; provided that if Executive’s termination of
employment by the Company or the Executive is within 24 months following the
occurrence of a “Change of Control” (as defined in Section 5 below), such
payment shall be equal to product of (A) the Base Salary and Bonus paid to
Executive under this Agreement during the immediately preceding twelve month
period ending on the date of termination of employment, multiplied by (B) three;
 
(ii) all amounts earned, accrued or owing through the date his employment is
terminated but not yet paid to Executive under Section 2;
 
(iii) continued participation in all employee benefit plans, programs or
arrangements available to the Company executives in which Executive was
participating on the date of termination until the earliest of:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(A) the second anniversary of the date of Executive’s termination of employment,
provided that if Executive’s termination of employment by the Company or the
Executive is within 24 months following the occurrence of a Change of Control,
then Executive shall be entitled to continue to participate in such employee
benefit plans, programs or arrangements until the third anniversary of the date
of Executive’s termination of employment;
 
(B) the date this Agreement would have expired but for the occurrence of the
date of termination; or
 
(C) the date, or dates, the Executive receives coverage and benefits under the
plans, programs and arrangements of a subsequent employer (such coverages and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis); provided that if Executive is precluded from continuing his
participation in any employee benefit plan, program or arrangement as provided
in this clause (iii), the Company shall provide him with similar benefits
provided under the plan, program or arrangement in which he is unable to
participate for the period specified in this clause (iii);
 
(iv) Executive shall be entitled to exercise all options granted to him to the
extent vested and exercisable at the date of termination of Executive’s
employment; provided that if Executive’s termination of employment by the
Company or the Executive is on or before January 1, 2015, then all options
granted to him and exercisable within the first anniversary the date of
termination of Executive’s employment shall be immediately and fully vested as
of the date of termination; provided further that if Executive’s termination of
employment by the Company or the Executive is within 24 months following the
occurrence of a Change of Control, then all options granted to Executive shall
be immediately and fully vested and exercisable as of the date of termination;
and
 
(v) if Executive’s termination of employment by the Company or the Executive is
on or before January 1, 2015, then all restrictions on all restricted stock
awarded to Executive and all rights to such stock that would be removed and
vested within the first anniversary the date of termination of Executive’s
employment shall be immediately removed and fully vested as of the date of
termination; provided that if Executive’s termination of employment by the
Company or the Executive is within 24 months following the occurrence of a
Change of Control, then all restrictions on restricted stock awarded to
Executive shall be removed and all rights to such stock vested as of the date of
terminations.
 
The payment of the lump sum amount under Section 4(c)(i) shall be made on the
earlier of the date ending on the expiration of six months following the date of
termination of Executive’s employment or the death of the Executive.  To the
extent any payment under Section 4(c)(i) is deferred compensation within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations promulgated thereunder, then such payment shall be made
on the earlier of the date ending on the expiration of six months following the
date of termination of Executive’s employment or the death of the
Executive.  Within three years following Executive’s termination of employment,
Executive or Executive’s estate, heirs, executors, administrators, or personal
or legal representatives, as the case may be, shall be entitled to exercise all
options granted to him that are vested and exercisable pursuant to this
Agreement or otherwise and all such options not exercised within such three year
period shall be forfeited.  All options and restricted stock that are not vested
and exercisable pursuant to this Agreement or otherwise as of the date of, or as
a result of, Executive’s termination of employment shall be forfeited. In the
event of the death or Disability of the Executive, then any payment due under
this Section 4(c) shall be made to Executive’s estate, heirs, executors,
administrators, or personal or legal representatives, as the case may be.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. Change of Control.  For purposes of this Agreement, a “Change of Control”
shall mean:
 
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than forty percent
(40%) of the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company, (B) any acquisition by
Executive, by any group of persons consisting of relatives within the second
degree of consanguinity or affinity of Executive or by any affiliate of
Executive or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (b) of this Section 5;
 
(b) the consummation of a reorganization, merger or consolidation, unless
following such reorganization, merger or consolidation sixty percent (60%) or
more of the combined voting power of the then-outstanding voting securities of
the entity resulting from such reorganization, merger or consolidation entitled
to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation;
 
(c) the (i) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or (ii) sale or other disposition (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company, unless the successor entity existing immediately
after such sale or disposition is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such sale or disposition; or
 
(d) the Board adopts a resolution to the effect that, for purposes hereof, a
Change of Control has occurred.
 
Executive is aware that the Company is negotiating to effect various
transactions with Great Houston Physicians Medical Association, P.L.L.C., and
its subsidiaries and Affiliates (“GHPMA”), and expects to issue significant
shares of Common Stock in connection therewith.  Notwithstanding anything set
forth above in this Section 5, Executive agrees that any issuance of Common
Stock in connection with a transaction with GHPMA, or with one or more
physicians associated with GHPMA, shall not qualify as a Change in Control for
purposes of this Agreement.  For purposes of this Agreement, “Affiliate” shall
mean, when used with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person; provided, however, that for purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting or other equity securities, by contract or otherwise.
 
 
 
 

--------------------------------------------------------------------------------

 


 
6. Board and/or Committee Resignation.  Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the boards of directors (and any committees thereof) of any of
Company’s affiliates.
 
7. Confidentiality and Non-Competition. This Section survives termination of
Executive’s employment for any reason.
 
(a) Customer.  The term “Customer” includes all persons, firms or entities that
are purchasers or end-users of services or products offered, provided,
developed, designed, sold or leased by Company during the relevant time periods,
and all persons, firms or entities which control, or which are controlled by,
the same person, firm or entity which controls such purchase.
 
(b) Confidential Information.  The term “Confidential Information” means highly
confidential and proprietary information of the Company, its subsidiaries, and
affiliates which includes, without limitation, all information, whether written
or otherwise, regarding the Company’s business, including, but not limited to,
secret information regarding Customers, Customer contact information, Customer
lists, costs, prices, finances, investments, profits, products, services,
vendors, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, earnings, formulae,
analyses, compositions, machines, equipment, apparatus, bids, estimates,
contract terms, systems, manufacturing procedures, operations, projections,
strategic plans, potential acquisitions, new location plans, prospective and
executed contracts and other business arrangements, sources of supply,
proprietary software, databases and the data contained therein, inventions,
processes, technology, designs and other intellectual property, government and
regulatory activities and approvals concerning the past, current or future
business, activities and operations of the Company, its subsidiaries or
affiliates.  “Confidential Information” shall not include any information that
is: (a) known broadly to the public other than as a result of Executive’s breach
of any covenant not to disclose set forth herein or any breach of other
confidentiality obligations by first parties; (b) made legitimately available to
Executive by a first party without breach of any confidentiality obligation; or
(c) required by law to be disclosed; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.
 
(c) Confidentiality of Confidential Information.
 
(i) Executive acknowledges the highly competitive nature of the business of
Company and its affiliates as a provider of healthcare ancillary services and
products and that, upon execution of this Agreement as an essential support to
the conduct of his duties, Company shall provide Executive with immediate access
to and provision of, Confidential Information of the Company, its subsidiaries,
and affiliates.  Executive agrees that the Confidential Information, by its
nature, would cause substantial harm to Company’s and Company’s affiliates
business and prospects, financial and otherwise, if disclosed or utilized
outside of the conduct of the business of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii) In exchange for the Company’s agreement to provide Executive immediate
access to Company’s Confidential Information and the further provision of such
Confidential Information during the Employment Term, Executive agrees not to
(whether during or after Executive’s employment with the Company): (i) retain or
use for the benefit, purposes or account of Executive or any other Person; or
(ii) disclose, divulge, reveal, communicate, share, transfer or provide access
to any Person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any such Confidential Information without
the prior written authorization of the Board.
 
(iii) Further, except as required by law, Executive will not disclose to anyone,
other than Executive’s immediate family and legal or financial advisors, the
existence or contents of this Agreement; provided that Executive may disclose to
any prospective future employer the provisions of Sections 7, 8 and 9 only, of
this Agreement if they agree to maintain the confidentiality of such terms.
 
(iv) Upon termination of Executive’s employment with Company for any reason,
Executive shall: (ii) cease and refrain using any Confidential Information or
Company’s intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (ii) immediately destroy, delete, or return to the Company in good
condition if Company so requests, all Company property, including, without
limitation, computers, personal digital assistants, laptops, software, hardware,
passkeys and passwords, and all originals and copies in any form or medium
(including memoranda, books, papers, plans, analyses, computer files, reports,
letters and other data) in Executive’s possession or control (including any of
the foregoing stored or located in Executive’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its affiliates and
subsidiaries, except that Executive may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (iii) notify and fully cooperate with Company regarding the
delivery or destruction of any other Confidential Information of which Executive
is or becomes aware.  Executive agrees to promptly provide reasonable written
affirmative of the return of such Confidential Information upon request by the
Company.
 
(d) Noncompete.  In consideration of covenants in this Agreement and
particularly those covenants in Section 7 herein, during the Employment Term and
for a period of two (2) years thereafter, Executive will not, directly or
indirectly, either as an individual, proprietor, stockholder (other than as a
holder of up to one percent (1%) of the outstanding shares of a corporation
whose shares are listed on a stock exchange or traded in accordance with the
automated quotation system of the National Association of Securities Dealers),
partner, officer, employee or otherwise:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) work for, become an employee of, contractor to, invest in, provide
consulting services to or in any way engage in any business which (i) is
primarily engaged in the provision of healthcare ancillary services and products
within the geographical area described herein as including all areas in which
the Company is engaged in operations or has made substantial efforts to expand
into that area within the one (1) year prior to Executive’s separation from the
Company for any reason, (ii) actually competes to a substantial extent with the
Company; or
 
(ii) provide, sell, offer to sell, lease, offer to lease, or solicit any orders
for any products or services which Company provided and with regard to which
Executive had direct or indirect supervision or control, within two (2) years
preceding Executive’s termination of employment, to or from any person, firm or
entity which was a Customer for such products or services of the Company during
the two (2) years preceding such termination from whom the Company had solicited
business during such two (2) years; or
 
(iii) solicit, aid, counsel or encourage, directly or indirectly, any officer,
director, employee or other individual to (i) leave his employment or position
with the Company, (ii) compete with the business of the Company, or (iii)
violate the terms of any employment, non-competition or similar agreement with
the Company.
 
(e) The Parties agree that although Section 7’s restrictions are reasonable, if
a court of competent jurisdiction makes a final judicial determination that the
time or territory or other restrictions in this Agreement are unenforceable
against Executive, the Agreement’s provisions shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any Agreement restriction is unenforceable, and cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any other
restrictions herein.
 
(f) Notwithstanding anything to the contrary herein, the Parties agree that
Executive may seek from the Board a waiver of Section 7’s noncompete obligations
and such waiver will not be unreasonably withheld, subject to the reasonable
protection of the Company’s interests.
 
(g) The Parties stipulate and agree that a violation of the restrictions in this
Section 7 shall result in actual damages to the Company that are difficult to
accurately estimate.  The parties further stipulate and agree that a reasonable
calculation of such damages shall be an amount equal to the Executive’s most
recent annual base salary prior to the violation of this Section 7 and Executive
shall pay such amount to Company as a reasonable buy-out of Executive’s
obligations to abide by this Section 7 in the event that Executive, at
Executive’s option engages in any activities in violation of the covenants in
this Section 7.
 
8. Intellectual Property.  This Section survives termination of Executive’s
employment for any reason.
 
(a) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with first
parties, prior to Executive’s employment with Company that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sub-licensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with Company’s current and future business.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with first parties, at any time during Executive’s
employment with Company and within the scope of such employment and/or with the
use of any Company resources (“Company Works”), Executive shall promptly and
fully disclose same to Company and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to Company to the extent ownership of any such rights does not vest
originally with Company.
 
(c) During the Employment Term, Executive agrees to keep and maintain adequate
and current written records (in the form of notes, sketches, drawings, and any
other form or media requested by the Company) of all Company Works.  The records
will be available to and remain the sole property and intellectual property of
the Company at all times.
 
(d) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at Company’s expense (but without further remuneration) to assist the
Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works.  If Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Executive’s agent and attorney in fact, to act for and in Executive’s
behalf and stead to execute any documents and to do all other lawfully permitted
acts in connection with the foregoing.
 
(e) Executive shall not improperly use for the benefit of, divulge, disclose,
communicate, reveal, transfer or provide access to, or share with Company, or
bring to Company, any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other first party without
the prior written permission of such first party.  Executive hereby indemnifies,
holds harmless and agrees to defend Company and its officers, directors,
partners, employees, agents and representatives from any breach of the foregoing
covenant.  Executive shall comply with all relevant policies and guidelines of
Company, including regarding the protection of Confidential Information and
intellectual property and potential conflicts of interest.  Executive
acknowledges that Company may amend any such policies and guidelines from time
to time, and that Executive remains at all times bound by their most current
version.
 
9. Additional Remedies.  Executive agrees that Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections 7 or 8 would be
inadequate and Company would suffer irreparable damages as a result of such
breach or threatened breach.  Executive therefore agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, Company,
without posting any bond, may obtain equitable relief by specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.  This Section survives termination
of Executive’s employment for any reason.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10. Insurance.  The Company represents and warrants that (a) Executive shall be
and continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains to indemnify its directors and officers
(and to indemnify the corporation for any obligation which it incurs as a result
of its undertaking to indemnify its officers and directors) and (b) the Company
will use its best efforts to maintain such insurance, in not less than
$5,000,000, in effect throughout the Employment Term.
 
11. Indemnification.
 
(a) The Company shall indemnify and hold Executive harmless to the maximum
extent permitted by law against judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys fees incurred by Executive, in
connection with the defense of, or as a result of, any action or proceeding (or
any appeal from any action or proceeding) in which Executive is made or is
threatened to be made a party by reason of the fact that Executive is or was an
officer or Director of the Company, regardless of whether such action or
proceeding is one brought by or in the right of the Company, to procure a
judgment in its favor (or other than by or in the right of the Company).
 
(b) Notwithstanding anything in the Company's Articles of Incorporation, the
by-laws or this Agreement to the contrary, if so requested by Executive, the
Company shall advance any and all Expenses (as defined below) to Executive
("Expense Advance"), within fifteen days following the date of such request and
the receipt of a written undertaking by or on behalf of Executive to repay such
Expense Advance if a judgment or other final adjudication adverse to Executive
(as to which all rights of appeal therefrom have been exhausted or lapsed)
establishes that Executive, with respect to such Claim, is not eligible for
indemnification. "Expenses" shall include attorneys' fees and all other costs,
charges and expenses paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim relating to any
indemnifiable event. A "Claim" shall include any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative or other, including without limitation, an action by or in the
right of any other corporation of any type or kind, domestic or foreign, or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
whether predicated on foreign, federal, state or local law and whether formal or
informal.
 
12. Binding Agreement; Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of Executive and the Company and their respective
heirs, legal representatives and permitted successors and assigns.  If the
Company shall at any time be merged or consolidated into or with any other
entity, the provisions of this Agreement shall survive any such transaction and
shall be binding on and inure to the benefit and responsibility of the entity
resulting from such merger or consolidation (and this provision shall apply in
the event of any subsequent merger or consolidation), and the Company, upon the
occasion of the above-described transaction, shall include in the appropriate
agreements the obligation that the payments herein agreed to be paid to or for
the benefit of Executive, his beneficiaries or estate, shall be paid.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
13. Miscellaneous.
 
(a) Governing Law and Venue.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to conflicts
of laws principles thereof.  Exclusive jurisdiction of any disputes arising
under this Agreement shall lie in Harris County, Texas.
 
(b) Entire Agreement/Amendments.  This Agreement contains the Parties’ entire
understanding with respect to Executive’s employment. The Parties have no
restrictions, agreements, promises, warranties, covenants or undertakings with
respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the Parties.
 
(c) No Waiver.  Either party’s failure to require strict adherence to any
Agreement term on any occasion shall not waive such party’s rights or deprive
such party of the right thereafter to require strict adherence to that term or
any other term of this Agreement.
 
(d) Severability.  If any one or more provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected.
 
(e) Assignment.  Executive’s rights and duties hereunder shall not be assignable
or delegable by Executive, and any purported assignment or delegation by
Executive shall be null and void ab initio and of no force and effect.  Company
may assign this Agreement to any first party who succeeds all or any substantial
portion of Company’s business operations by operation of law, contract or
otherwise.  Upon such assignment, Company’s rights and obligations hereunder
shall become the rights and obligations of such affiliate or successor person or
entity.
 
(f) Set Off and Counterclaim.  Company’s obligation to pay Executive any amounts
provided herein may be set-off against any amounts Executive owes the Company or
its affiliates, and Executive expressly acknowledges and consents to such set
off.
 
(g) Compliance with Code Section 409A.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with
Company, Executive is a “specified employee” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the rules and
regulations there under, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with
Company (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a reasonable manner, determined by the Board, that
does not cause such an accelerated or additional tax.  Any reimbursement
provided under this Agreement shall be made no later than December 31 of the
calendar year following the calendar year in which the related expense was
incurred; provided, however, that in no event will reimbursements in one taxable
year affect the amount of reimbursements in any other taxable year, nor shall
the right to reimbursement be subject to liquidation or exchange for another
benefit.  No payment or benefit that is deferred compensation for purposes of
Code Section 409A and that is due upon Executive’s termination of employment
will be paid or provided unless such termination is also a separation from
service within the meaning of Code Section 409A and the rules and regulations
there under.  Company shall consult with Executive in good faith regarding the
application of this Section 13(g) to maximize tax efficiency, provided Company
does not guarantee to the Executive any specific tax consequences relating to
entitlement to or receipt of payments or benefits pursuant to this Agreement,
and that neither Company nor any of its employees or representatives shall have
any liability to Executive with respect thereto.  Any cash payment deferred as a
consequence of this Section 13(g) shall bear interest at the prime rate until
paid.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(h) Notice.  Notices and other communications under the Agreement shall be
written and deemed to have been given when delivered by hand or overnight
courier or three days after mailing by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses below,
or to such other address as either party may have received from the other in
writing.
 
If to the Company:
 
If to Executive:
 
Med One Oak, Inc.
8850 Six Pines, Suite 270
The Woodlands, TX 77380
 
The most recent address of Executive set forth in Company’s personnel records


 
 

--------------------------------------------------------------------------------

 



With a copy to:
 
With a copy to:
 
Kevin Woltjen
Strasburger & Price, LLP
901 Main Street, Suite 4400
Dallas, TX  75202
 



 
(i) Prior Agreements.  Executive represents there are no prior agreements
preventing her from performing the duties under this Agreement and she can
perform such duties without using or disclosing any trade secrets of other
entities.  This Agreement supersedes all prior agreements and understandings,
written or verbal, between Executive and Company and/or its affiliates regarding
Executive’s employment with the Company.
 
(j) Cooperation.  Executive shall reasonably cooperate in any action or
proceeding (or any appeal from any action or proceeding) which relates to events
occurring during Executive’s employment hereunder, and Company shall provide
Executive with reasonable compensation and reimbursement of expenses associated
with his cooperation.  This provision survives any termination of this
Agreement.
 
(k) Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(l) Tax Penalty Avoidance.  Nothing in this Agreement should be construed as
legal, business or tax advice.  To the extent any U.S. federal tax advice is
inadvertently contained in this document, it is not intended or written to be
used, and cannot be used, for the purpose of avoiding penalties under the Code
or promoting, marketing or recommending to any party any transaction or matter
addressed herein.
 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 


COMPANY:
 
MED ONE OAK, INC.
 
 
By: /s/ Asit Choksi
Name:   Dr. Asit Choksi, M.D.
Title: Chief Executive Officer
EXECUTIVE:
 
 
 
 
  /s/ Ivan Wood
Ivan Wood, Jr.


 
 

--------------------------------------------------------------------------------

 

ADDENDUM A TO EXECUTIVE EMPLOYMENT AGREEMENT
 
A.           Restricted Stock Award.  On the Commencement Date, Company shall
grant Executive 1,100,000 shares of restricted common stock as of the
Commencement Date.  The shares included in this restricted stock award shall be
subject to a two (2) year vesting schedule, as well as the other terms and
conditions provided in the Company’s form of restricted stock agreement.  Upon
the Commencement Date, 50% of the stock granted shall vest.  Upon the first
anniversary of the Commencement Date, another 25% of the stock granted shall
vest; and the final 25% of the award shall vest upon the second anniversary of
the Commencement Date.  If Executive is terminated without Cause, to the extent
permitted, all restricted stock shall immediately vest.  This Restricted Stock
Award is more fully set forth in the form of the Restricted Stock Agreement,
attached hereto as Exhibit A.
 
B.           Automatic Deferral of Payment to Preserve Deductibility under
Section 162(m).  Notwithstanding any other provision of this Agreement, any
payment or partial payment (whether in the form of cash or in the form of
Company stock) otherwise required to be made by the Company to Executive shall
be delayed to the extent that the Company reasonably anticipates that if the
payment were made as scheduled, the Company’s deduction with respect to such
payment would not be permitted due to the application of Section 162(m) of the
Code, provided that such payment shall be made during the Company’s first
taxable year in which the Company reasonably anticipates, or should reasonably
anticipate, that if the payment is made during such year, the deduction of such
payment will not be barred by application of Section 162(m).  Any cash payment
deferred as a consequence of this Section B of Addendum A shall bear interest at
the prime rate until paid.
 
C.           Bonus.  In addition to the Base Salary, during the Employment Term,
Executive shall be eligible to receive annual performance bonuses upon
satisfactory completion of one year of employment by the Company and thereafter
upon attainment of mutually agreed goals and objectives.  Such bonuses shall be
in such amounts as the Board deems appropriate or as agreed to by Executive and
the Company, payable on or before the anniversary date of this Agreement (each
such one year period herein referred to as the “Bonus Period”).
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), is entered into as of
November 21, 2012 (the “Grant Date”) by and between Ivan Wood, Jr. (the
“Participant”) and Med One Oak, Inc. (the “Company”);
 
WITNESSETH THAT:
 
WHEREAS, the Participant has been awarded by the Company’s Board of Directors
(the “Board”) shares of the Company’s common stock, $0.001 par value per share
(the “Stock”), restricted as to resale;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant,
that:
 
1. Grant.  A grant is hereby made to the Participant for and with respect to
1,100,000 shares of Stock (the “Restricted Stock”), subject to the terms and
conditions of this Agreement and that certain Executive Employment Agreement
entered into by and between the Company and Participant as of January 1, 2013
(the “Executive Employment Agreement”).  The Participant is not required to pay
any purchase price for the Restricted Stock.
 
2. Vesting.  The shares of Restricted Stock covered by this Agreement shall vest
as follows:
 
(a)  
If the Participant is employed by the Company on January 1, 2013 as the
Company’s Chief Executive Officer and President pursuant to the Executive
Employment Agreement, and as of the close of business on January 1, 2013
Participant has not breached the Executive Employment Agreement and conditions
do not exist that would permit the Company to terminate the Participant for
Cause under the Executive Employment Agreement, then the Participant shall
become vested in 50% of the shares of Restricted Stock on January 1, 2013;

 
(b)  
As to another 25% of the shares, on January 1, 2014, provided that the
Participant’s Date of Termination has not yet occurred as of such date.

 
(c)  
As to the final 25% of the shares of Restricted Stock, on January 1, 2015,
provided that the Participant’s Date of Termination has not yet occurred as of
such date.

 
(d)  
The Participant’s vested percentage shall be 100% if the Participant’s Date of
Termination occurs on account of the Participant’s death or Disability.  The
Board may accelerate the vesting of the shares of Restricted Stock covered by
this Agreement at any time in its complete discretion.

 
(e)  
Notwithstanding the foregoing schedule, the Committee may, in its complete
discretion, determine that any portion (i.e., from zero percent to 100%) of the
shares of Restricted Stock covered by this Award that have not yet vested shall
become vested if either a Public Offering or a Change in Control occurs before
the Participant’s Date of Termination, or if the Participant’s Date of
Termination is attributable to his or her Disability or death.  The Committee,
in its complete discretion, may also accelerate the vesting of any portion (from
zero percent to 100%) of the shares of Restricted Stock covered by this
Agreement that have not yet vested at any time for any other reason.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.  
Forfeiture of Shares.  Shares of Restricted Stock covered by this Agreement that
are not vested as of the Participant’s Date of Termination shall be forfeited
back to the Company.

 
4.  
Rights as Shareholder Before Vesting.  One hundred percent (100%) of the shares
of Restricted Stock awarded to the Participant shall immediately be deemed to be
issued and outstanding as of the Grant Date, and the Participant shall
immediately be shown as the owner of the shares in the Company’s stock transfer
records.  The Participant shall not have the right to receive dividends or to
vote the shares of Restricted Stock covered by this Agreement until, and then
only to the extent that, the shares have vested.

 
5.  
Tax Withholding.  The Participant must pay to the Company in cash all taxes
imposed on the Participant with respect to the Restricted Stock and required by
law to be withheld by the Company for payment to the Internal Revenue Service or
a state or foreign tax authority.  Certain federal income tax consequences of
the Grant are set forth in Exhibit I attached hereto.

 
6.  
Transferability.

 
(a)  
Until vested, shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until any condition applicable
to such shares constituting a substantial risk of forfeiture under Section 83 of
the Code is satisfied or has lapsed.  The Company may retain the certificates
representing shares of Restricted Stock in the Company’s possession until such
time as all conditions or restrictions applicable to such shares, including any
conditions or restrictions not constituting a substantial risk of forfeiture
under Section 83 of the Code, are satisfied or have lapsed.

 
(b)  
Participant agrees that the shares of Restricted Stock acquired by Optionee
hereunder shall not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by the Participant in any respect for a period of
eighteen (18) months after the vesting of such shares of Restricted Stock; and
any such transfer shall be void ab initio.  Participant agrees that the Company
shall retain possession of the certificates representing shares of Restricted
Stock until such time as the restriction in this Section 6(b) shall have lapsed.

 
(c)  
During the period that shares of Restricted Stock granted to a Participant
hereunder are subject to restrictions on transfer as provided in this Section 6,
all rights with respect to the shares of Restricted Stock subject to such
transfer restrictions shall, during the Participant’s lifetime, be available
only to the Participant.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)  
During the period that the Company maintains possession of the certificates
representing shares of Restricted Stock, (i) all cash dividends on such shares
shall be paid to the Participant, but all dividends payable in stock or other
non-cash property with respect to such shares shall be delivered to the Company
to hold on behalf of the Participant until the Company no longer maintains
possession of the certificates representing such shares of Restricted Stock, and
(ii) Participant shall have the right to vote the shares of Restricted Stock
represented by such certificates on any matter for which such shares have the
right to vote.

 
7.  
Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person that
acquires, whether by merger, consolidation, purchase of assets, or otherwise,
all or substantially all of the Company’s assets and business.

 
8.  
Administration.  The authority to manage and control the operation and
administration of this Agreement is vested in the Board.  Any interpretation of
this Agreement by the Board, and any decision made Board with respect to this
Agreement, is final and binding on all persons.

 
9.  
Not an Employment Contract.  This Agreement does not confer on the Participant
any right with respect to continuation of employment or other service with the
Company or any affiliate of the Company, nor does it interfere in any way with
any right that the Company otherwise has at any time to terminate or modify the
terms of the Participant’s employment.  Except as may otherwise be specifically
provided in any other written agreement between the Company and the Participant,
the definitions in this Agreement are only for the purposes of this Agreement.

 
10.  
Notices.  Any written notices provided for in this Agreement shall be in writing
and shall be deemed sufficiently given if hand-delivered or sent by fax,
overnight courier, or postage-paid first class mail.  Notices sent by mail shall
be deemed received three business days after being mailed, but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, to the Participant’s last address indicated in the Company’s
employment records, or if to the Company, to the Company’s principal executive
office.

 
11.  
Restrictions on Sale in Connection with Public Offering.  The Participant agrees
that in the event of a Public Offering he or she shall not effect any public
sale or distribution of any vested shares of Stock acquired pursuant to this
Agreement, other than as part of such Public Offering, including, but not
limited to, pursuant to Rule 144 or 144A under the Securities Act, during the 20
days prior to and the 180 days after the effective date of such registration
statement, or during such other period as determined by the Committee.  The
Participant further agrees that any sale, transfer or other disposition of
shares of Stock by him or her acquired pursuant to this Agreement following a
Public Offering shall be subject to compliance with, and may be limited under,
the federal securities laws and/or state “blue sky” and/or non-U.S. securities
laws, as well as being limited under, and subject to, any “lock-up” agreement
between the Company and any underwriter.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
12.  
Amendment.  This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.  Also, the
Company may amend this Agreement unilaterally to the extent necessary to comply
with federal or state tax, securities, or other legal requirements, or the
requirements of any stock exchange; provided, however, that no amendment may
materially adversely affect the Participant's rights, or materially increase the
Participant's obligations, under the Agreement without the Participant's written
consent.  If the Company undergoes a recapitalization, reorganization, sale,
merger (whether or not taxable), or similar transaction in which the Company’s
shareholders generally exchange their shares of Stock in the Company for new
shares of stock or other equity interests in the Company or another entity, then
the Participant shall, unless determined otherwise by the Committee in its
discretion, receive in exchange for any of the shares of Stock covered by this
Agreement that have not yet vested, new shares of stock or other equity
interests of the same type as the Participant receives for his or her vested
shares of Stock (or would receive if any of the shares of Stock covered by this
Agreement were vested), but such shares of Stock or other equity interests may
be subject to (a) vesting condition(s) that are the same or similar to the
unexpired vesting condition(s) that applied to the shares of unvested Stock in
exchange for which such new shares of Stock or other equity interests are
received.

 
13.  
Applicable Law.  The provisions of this Agreement shall be construed in
accordance with the laws of the State of Texas, without regard to the conflict
of law provisions of any state.

 
14.  
Special restrictions if Stock vests before Public Offering.  This Section 14
shall apply at all times if the Company has not undergone a Public Offering, but
shall not apply if the Company has undergone a Public Offering:

 
(a)  
Company Repurchase Right.  If the Participant voluntarily or involuntarily
terminates his or her Service for any reason other than Cause, the Company shall
have the right to repurchase all or any portion of the Stock acquired by the
Participant pursuant to this Agreement by offering to pay the Participant the
Fair Market Value of such Stock, determined as of the Date of Termination.  This
repurchase right must be exercised by the Company, if at all, within one hundred
eighty (180) days after the Participant’s Date of Termination.  The Company
shall pay cash in a lump sum for such shares of Stock and/or shall make payment
by canceling an amount of indebtedness owed to it by the Participant.  The
Company may in its complete discretion assign its repurchase rights to any other
person.

 
(b)  
Right of First Refusal.

 
(i)  
The Participant may not accept any offer to purchase all or any portion any
Stock owned by the Participant that was acquired pursuant to this Agreement
unless such offer is in writing, for cash, irrevocable by its terms for at least
thirty (30) days, and bona fide as determined by the Committee in good
faith.  If the Participant desires to accept any such offer from any prospective
purchaser, the Participant shall give notice in writing to the Company
(i) designating the number of shares of Stock to be sold, (ii) naming the
prospective purchaser of such shares of Stock, and (iii) specifying the offer
price and other terms upon which the Participant may sell the shares pursuant to
the offer.  During the 30-day period following receipt of such notice by the
Company, the Company shall have the right to purchase from the Participant all
(but not less than all) of the shares of Stock specified in such notice at the
offer price and upon the terms specified in the offer.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)  
The rights provided hereunder shall be exercised by the Company by written
notice to the Participant.  If such rights are exercised, the Company shall
deliver to the Participant a certified or bank check for the specified offer
price, payable to the order of the Participant, and/or appropriate evidence of
the cancellation of any indebtedness owed by the Participant to the Company, in
either case against delivery of certificates or other instruments representing
the shares of Stock so purchased, appropriately endorsed by the Participant.  At
any time during the 30 days following the expiration unexercised of the
Company’s 30-day purchase rights period, the Participant may sell such Stock,
but only to the purchaser identified in the notice to the Company, at the price,
and on the other terms, specified in the notice, provided that such purchaser
must have first agreed in writing to be bound by a right of first refusal in
favor of the Company substantially similar to the provisions of this Section
14(b) of this Agreement, as well as to the restrictions on a sale in connection
with a public offering contained in Section 11 of this Agreement.

 
15.  
Tag- and Drag-Along Rights.

 
(a)  
Participant’s Tag-Along Rights.  If a person or group of persons acting together
offers to purchase from Company shareholders 50% or more  of the total number of
shares of Stock then outstanding, or the Company agrees to sell shares of Stock
in a Public Offering, then Participant shall have the right  to sell to such
person or group of persons, or to the public in connection with the Public
Offering, a number of his or her shares of Stock acquired pursuant to this
Agreement equal to the product of the total number of such shares of Stock
multiplied by a fraction the numerator of which is the total number of shares of
Stock for which the person or group of persons has made such offer or the total
number of shares of Stock being sold to the public by other Company shareholders
in connection with such Public Offering and the denominator of which is  the
total number of shares of Stock outstanding immediately before such sale to a
person or group, or to the public, other than the shares acquired pursuant to
this Agreement.

 
(b)  
Company Shareholders’ Drag-Along Rights.  If Company shareholders accept an
offer from a person or group of persons acting together to purchase 50% or more
 of the total number of shares of Stock then outstanding, other than
Participant’s shares of Stock acquired pursuant to this Agreement, then
Participant shall, with respect to any of his or her shares of Stock acquired
pursuant to this Agreement, but only if such person or group of persons acting
together desires to purchase such shares of Stock, be required to sell a number
of his or her shares of Stock acquired pursuant to this Agreement equal to the
product of the total number of such shares of Stock multiplied by a fraction the
numerator of which is the total number of shares of Stock for which
Company  shareholders other than the Optionee with respect to shares of Stock
acquired pursuant to this Agreement have accepted such offer and the denominator
of which is  the total number of shares of Stock outstanding other than the
Participant’s shares of Stock acquired pursuant to this Agreement, on the same
terms and conditions as the sale to such person or group by the Company’s
shareholders other than the Participant with respect to his or her shares of
Stock attributable to the exercise of this Option.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
16.  
Definitions.  Capitalized terms in this Agreement shall have the meanings set
forth in this Agreement.  In addition, the following definitions shall apply:

 
(a)  
“Affiliate” means a company controlled by, or under common control with, the
Company.

 
(b)  
“Cause” shall mean the same thing as in the Executive Employment Agreement.

 
(c)  
“Competitor” shall mean any organization that engages, directly or indirectly,
in any business that, in the opinion of the Committee, competes with, or is in
conflict with the interests of, the Company.

 
(d)  
“Date of Termination” shall mean the first day on or after the Grant Date on
which the Participant ceases to be employed by the Company, regardless of the
reason for such cessation; provided, that a Date of Termination shall not be
deemed to occur by reason of a transfer of the Participant between the Company
and an Affiliate or between two Affiliates; and further provided, that the
Participant’s employment shall not be considered terminated while the
Participant is on an approved leave of absence.  If the Participant is employed
by an Affiliate, and as a result of a sale or other transaction the
Participant’s employer ceases to be an Affiliate, the date of the occurrence of
such transaction shall be treated as the Participant’s Date of Termination,
caused by the Participant’s being discharged by the Company or affiliate.

 
(e)  
“Disability” shall mean a condition of the Participant in which he or she is
unable, by reason of a medically determinable physical or mental impairment, to
discharge substantially all of the duties of his or her position with the
Company, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 180 days.

 
(f)  
“Fair Market Value” shall mean as of any date:

 
(i)  
If the principal market for the Stock is a national securities exchange or the
NASDAQ stock market, then “Fair Market Value” shall be the mean between the
lowest and highest reported sale prices of Stock on that date on the principal
exchange on which the Stock is then listed or admitted to trading;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)  
If the principal market for the Stock is not a national securities exchange and
the Stock is not quoted on the NASDAQ stock market, the average between the
highest bid and lowest asked prices for the Stock on such day as reported on the
OTC Bulletin Board Service, or a comparable service;

 
(iii)  
If subparagraphs (i) and (ii) next above would be applicable, except that the
day is not a business day, the Fair Market Value of the Stock shall be
determined as of the last preceding business day; or

 
(iv)  
If subparagraphs (i), (ii) and (iii) next above are inapplicable, then the Fair
Market Value of the Stock shall be its fair market value determined by the Board
or the Committee in reasonable good faith.

 
(g)  
“Grant Date” shall mean the date the Award is granted to the Participant, which
may be before the date of the commencement of Participant’s employment by the
Company.

 
(h)  
“Public Offering” shall mean the first day as of which Stock is sold to the
public in the United States pursuant to a public offering of Stock involving one
or more underwriters.

 
(i)  
“Service” shall mean the performance of services for the Company in the capacity
of an employee.

 
IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.
 
Participant






Date:  November 21,
2012                                                                
 /s/ Ivan Wood
Ivan Wood, Jr.






MED ONE OAK, INC.




 
Date:  November 21,
2012                                                              
/s/ Asit Choksi
By:  Dr. Asit Choksi, MD
Its:   Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

Exhibit I
 
FEDERAL INCOME TAX CONSEQUENCES
 


 
OF RESTRICTED STOCK
 


 


 
This is a summary of the federal income tax consequences of your grant of Med
One Oak, Inc. (the “Company”) shares of restricted common stock (the “Restricted
Stock”).  It does not address the impact of United States state and local, or
non-United States, taxes, or estate and gift tax issues.  It is intended for
general information purposes only.  It is not intended as personal tax
advice.  You should consult your own tax adviser about the potential tax
consequences to you of your grant of Restricted Stock.
 
Your shares of Restricted Stock are generally subject to conditions or
restrictions (including vesting conditions and limitations on transferability)
imposed by the Company.  In general, you will recognize income in connection
with your award of Restricted Stock when the shares’ vesting condition(s)
(typically, completion of a period of service is/are fulfilled, instead of at
the time of the shares’ grant.  On the date the vesting condition(s) is/are
fulfilled, you will generally recognize ordinary compensation income in an
amount equal to the entire fair market value of the shares, including any
appreciation in value between the date when the Restricted Stock was awarded to
you and the date when the vesting condition(s) is/are fulfilled.  Your holding
period for the shares for the purpose of determining whether any subsequent gain
or loss on a disposition of the shares is short-term or long-term (your “Capital
Gain Holding Period” will also begin on the date when the shares’ vesting
condition(s) is/are fulfilled.
 
However, as an alternative to the Federal income tax treatment described in the
preceding paragraph, you generally may elect under Section 83(b) of the Code to
accelerate the time when you must include the value of the Restricted Stock
award in income for Federal tax purposes to the date when the award is made.  If
you make an election under Section 83(b) of the Code, then the ordinary income
that you realize with respect to the Restricted Stock is limited to the fair
market value of the Restricted Stock at the date of the award, and your Capital
Gain Holding Period begins on the date of your receipt of the Restricted
Stock.  Thus, your eventual gain or loss with respect to the shares after the
date of the award, measured generally as any change in the shares’ value between
the date of the award and the date when you eventually dispose of them, would be
capital gain or loss, long- or short-term depending on your Capital Gain Holding
Period. However, notwithstanding your Section 83(b) election, you generally
would be unable to dispose of the shares until the vesting conditions to which
they are subject are fulfilled, and you also would not be entitled to any loss
deduction for Federal income tax purposes if you later separated from the
Company’s service before fulfilling the vesting condition and therefore
forfeited the shares subject to the Restricted Stock award.  Thus, if you make a
Section 83(b) election, you may recognize ordinary income with respect to your
shares of Restricted Stock even if you end up forfeiting them.
 
Depending on a variety of factors (including the value of the Restricted Stock
on the date you receive it, how long you think you may hold it, the value you
think the shares may have at the date when you dispose of them, and your
marginal federal income tax rates and other financial circumstances at the date
of receipt of the Restricted Stock as compared with the date of its
disposition), a Section 83(b) election may or may not be advisable for any
shares of Restricted Stock that you receive.
 
 
 
 

--------------------------------------------------------------------------------

 
 
It is very important for you to note that a separate Section 83(b) election
opportunity occurs each time you receive an award of Restricted Stock, and that
if you want to make a Section 83(b) election with respect to any particular
award, you must do so within 30 days of the grant date of the award, in
conformity with detailed instructions contained in Internal Revenue Service
(“IRS”) regulations. Consult your own personal tax adviser.  The attached
“Section 83(b) Election Form,” which is based on an IRS model form, is provided
in order to facilitate your making a Section 83(b) election if you decide, in
consultation with your tax adviser, to do so.
 
Tax Withholding
 
Generally, federal income tax is required to be withheld at the time of vesting
of your shares of Restricted Stock in an amount equal to 25%1 of the shares’
fair market value at the vesting date.  FICA and FUTA withholding is also
required. The Company requires that you pay to it the tax required by law to be
withheld with respect to the vesting of your Restricted Stock before you will be
permitted to receive possession of the shares of Restricted Stock.
 
The Company may in its discretion under certain circumstances permit a grantee
of Restricted Stock to satisfy his or her Federal income tax withholding
obligations by the grantee’s surrendering to the Company shares of Company Stock
already owned by the grantee or by withholding shares that would otherwise be
delivered to the grantee on the vesting of the Restricted Stock.  Any such
transfer of previously owned shares by a grantee, or any such withholding of
shares from delivery, will generally constitute a taxable disposition of such
shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 


Section 83(b) Election Form
 
The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.
 
1.
The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:

 
TAXPAYER’S
NAME:  ____________________________________________________________________________                                                                                               
 
TAXPAYER’S SOCIAL SECURITY
NUMBER: ___________________________________________________________                                                                                    
 
TAXPAYER’S
ADDRESS: __________________________________________________________________________                                                     
 
TAXABLE YEAR: Calendar Year 201___
 
2.
The property which is the subject of this election is __________ shares of
common stock of Med One Oak, Inc.

 
3.
The property was transferred to the undersigned on ____________________, 201___.

 
4.
The property is subject to the following restrictions:  The shares will be
forfeited if certain vesting conditions are not satisfied and are not
transferrable until vested.

 
5.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in § 1.83-3(h) of the Income Tax Regulations) is: $_____________ per share ×
_____________ shares = $________________________________.

 
6.
For the property transferred, the undersigned paid $ 0 per share x _____ shares
= $ 0.

 
7.
The amount to include in gross income is $_________________________. [The result
of the amount reported in Item 5 minus the amount reported in Item 6.]

 
The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property.  A copy of the
election also will be furnished to the person for whom the services were
performed.  Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred.  The undersigned is the person performing the services in
connection with which the property was transferred.
 
Dated: _____________
, 201____     
 ________________________________________________________________  

Taxpayer’s Signature


 



--------------------------------------------------------------------------------

 
1 Thirty-five percent if the total of your supplemental payments exceeds $1
million.

 
 

--------------------------------------------------------------------------------

 
